Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter that the final forged product is free of any amorphous metal layers was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 10-15, 17-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable US 20150335434 A1 to Patterson et al. (“Patterson”).
Patterson discloses:
Regarding claim 1:
a. using additive manufacturing to produce a metal shaped-preform (e.g., implants as disclosed in para 40), wherein the metal-shaped perform comprises a plurality of undulations (e.g., rough surfaces and edges) on a surface of the metal shaped preform indicative of an additive manufacturing build (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); 
b. smoothing the plurality of undulations on the surface of the metal shaped-preform via an energy source (e.g., the energy source may comprise a laser or an electron beam, although any suitable technique for melting the material may be used, as disclosed in para 43) sufficient to provide a workable preform configured for a further working operation (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
wherein the smoothing step comprises at least one of: a. electron beam smoothing, flash lamp melting, laser melting, arc melting, and laser ablation, and wherein the smoothing comprises heating at least a portion of a single bead depth (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); and 
c, working the metal shaped-preform to form a final forged product, wherein the final forged product is free of any amorphous metal layers (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 4: the metal shaped-preform comprises smooth outer edges (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 5: the using step includes using a non-powder based additive manufacturing process to build the metal shaped perform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 6: the smoothing step comprises using a first set of beam parameters to additively manufacture the metal shaped preform, followed by changing to a second set of beam parameters configured for smoothing, wherein a set of beam parameters comprises a plurality of beam variables (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 7: the beam variables include: beam size, beam current, travel speed, wire feed rate, beam pattern, scan path, and combinations thereof (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 8: the first set of beam parameters differ from the second set of beam parameters by a difference in at least one beam variable (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 10: preheating a substrate with the energy source before the using step (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 11: the using step comprises additively manufacturing a metal shaped perform via a continuous build plan (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 12:  the using step comprises additively manufacturing a metal shaped perform via a continuous exterior build plan (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 13: the energy source for the using step is the same energy source for the smoothing step (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 14: smoothing comprises, reducing a surface roughness of a measured portion of the surface of the metal shaped perform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 15: the smoothing step comprises reducing a depth to width ratio of the valleys along a measured portion of the surface of the metal shaped- preform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 17: the smoothing step comprises: increasing a temperature of a surface portion of the metal shaped preform in order to promote melting of the surface portion (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 18: smoothing includes at least one of: melting, softening, and consolidating at least a portion of the deposited additive manufacturing path geometry in order to smooth the surface of the metal shaped-preform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 19: smoothing comprises heating at least a portion of an exterior surface of an additive manufacturing deposit with an energy source (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69);
Regarding claim 21: smoothing comprises heating at least two or more bead depths into the metal shaped-preform (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); and
Regarding claim 22: the smoothing step comprises: 
a, defocusing the energy source from a first beam size of the energy source deployed in the using step to a second beam size for smoothing (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); 
b, rastering the beam into a pattern (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69); and 
c. moving over the surface of the preform to affect smoothing of the surface (e.g., Fig. 1-5C and para 8-13, 38-49 and 63-69).
To the extent that it may be argued that the Fig. 2 embodiment does not disclose all of the claimed subject matter, such as the smoothing recited in claim 1, it would have been obvious to one of ordinary skill in the art to modify the Fig. 2 embodiment by the other embodiments of Patterson in order to produce a final product that has smooth surfaces.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson and further in view of US 20150224603 A1 to Bruck et al. (“Bruck”).
Patterson discloses substantially all of the features of the claimed invention as set forth above.
Patterson does not explicitly disclose the wire feed rate is 0 during smoothing (as recited in claim 9).
However, Bruck discloses:
Regarding claim 9: the wire feed rate is 0 during smoothing (e.g., para 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Patterson as suggested and taught by Bruck in order to allow high-energy lasers to scan the preform at optimum speed, maintaining a stable melt front with uniform cooling.



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson and US 20090007933 A1 to Thomas et al. (“Thomas”).
Patterson discloses substantially all of the features of the claimed invention as set forth above.
Patterson does not explicitly disclose the smoothing step comprises reducing the roughness along a measured portion of the metal shaped-preform, as detected with a blue light scan (as recited in claim 16).
Thomas further discloses:
Regarding claim 16: the smoothing step comprises reducing a roughness along a measured portion of the metal shaped-preform, as detected with a blue light scan (e.g., Fig. 1-5 and 15-17 and para 18, 21, 42-46, 53-57, 61-83). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Patterson as suggested and taught by Thomas in order to compensate for variations in the tilt of the surface being ablated.
Response to Amendment
The amendment of 10/12/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments.  The remarks explain that claim 1 has been amended to recite that the final forged product is free of amorphous metal layers and state that, as shown in FIGS. 8-12 of the application, the product is a fully crystalline metal product, i.e., is free of amorphous metal layers.  However, support for the final forged product being free of amorphous metal layers was not found.  It is noted that claim 1 recites the open term, “comprising,” and the disclosure which supports the negative limitation, “…free of amorphous metal layers.”  The remarks then address the previous obviousness rejection of claim 1 and the previously used primary reference, Hoffman.  Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 4, 2021